UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- Dreyfus Stock Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2007-June 30, 2008 Item 1. Proxy Voting Record Dreyfus Stock Funds DREYFUS INTERNATIONAL SMALL CAP FUND A2A SPA Ticker: A2A Security ID: T0140L103 Meeting Date: FEB 22, 2008 Meeting Type: Annual Record Date: FEB 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Supervisory Board Member - Slate For Against Management 1 1.2 Elect Supervisory Board Member - Slate For For Management 2 1.3 Elect Supervisory Board Member - Slate For Against Management 3 2 Approve Remuneration of Supervisory For For Management Board Members 3 Elect Chairman of the Supervisory Board For For Management 4 Elect Vice-Chairman of the Supervisory For For Management Board A2A SPA Ticker: A2A Security ID: T0140L103 Meeting Date: MAR 31, 2008 Meeting Type: Special Record Date: MAR 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Appointment of One Director on the For Against Management Supervisory Board ex Art. 21, Paragraph 2 of the Company Bylaws A2A SPA Ticker: A2A Security ID: T0140L103 Meeting Date: MAY 30, 2008 Meeting Type: Annual Record Date: MAY 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income as of Dec. For Did Not Vote Management 31, 2007 and Dividend Distribution 2 Authorize Share Repurchase Program and For Did Not Vote Management Reissuance of Repurchased Shares AERCAP HOLDINGS N.V. Ticker: AER Security ID: N00985106 Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 ADOPTION OF THE ANNUAL ACCOUNTS FOR THE For For Management FINANCIAL YEAR 2007. 2 DISCHARGE OF THE DIRECTORS (LEDEN RAAD For For Management VAN BESTUUR) IN RESPECT OF THEIR MANAGEMENT DURING FISCAL YEAR 2007. 3 RE-APPOINTMENT OF MR. PETER KORTEWEG, For Against Management DIRECTOR AS DIRECTOR FOR AN ADDITIONAL TERM OF 4 YEARS. 4 RE-APPOINTMENT OF MR. RONALD J. BOLGER, For Against Management DIRECTOR AS DIRECTOR FOR AN ADDITIONAL TERM OF 4 YEARS. 5 DESIGNATION OF MR. KEITH A. HELMING, AS For For Management THE PERSON REFERRED TO IN ARTICLE 16, PARAGRAPH 8 OF THE ARTICLES OF ASSOCIATION OF THE COMPANY. 6 APPOINTMENT OF PRICEWATERHOUSECOOPERS For For Management ACCOUNTANTS N.V. AS THE REGISTERED ACCOUNTS OF THE COMPANY. 7 AUTHORIZATION OF BOARD OF DIRECTORS TO: For Against Management ISSUE SHARES AND/OR GRANT RIGHTS TO SUBSCRIBE FOR SHARES. 8 AUTHORIZATION OF BOARD OF DIRECTORS TO: For Against Management LIMIT OR EXCLUDE PRE-EMPTIVE RIGHTS. 9 AUTHORIZATION OF BOARD TO REPURCHASE For For Management SHARES. 10 AMENDMENT OF ARTICLES OF ASSOCIATION OF For For Management THE COMPANY AND DESIGNATION OF EACH OF THE COMPANY'S DIRECTORS AND EACH LAWYER WORKING AT NAUTADUTILH N.V. TO IMPLEMENT THE AMENDMENT. AGGREKO PLC Ticker: AGK Security ID: G0116S102 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 5.02 Pence For For Management Per Ordinary Share 4 Elect David Hamill as Director For For Management 5 Elect Robert MacLeod as Director For For Management 6 Re-elect Nigel Northridge as Director For For Management 7 Re-elect Derek Shepherd as Director For For Management 8 Re-elect Philip Rogerson as Director For For Management 9 Re-elect Andrew Salvesen as Director For For Management 10 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorise the Audit Committee to Determine Their Remuneration 11 Amend Aggreko Performance Share Plan For For Management 2004 12 Amend Aggreko Co-investment Plan 2004 For For Management 13 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 15,696,600 14 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,712,600 15 Authorise 27,126,000 Ordinary Shares For For Management for Market Purchase 16 Adopt New Articles of Association For For Management 17 Subject to Resolution 16 Being Passed For For Management and with Effect from 12:01 am on 1 October 2008 or Such Later Date as Section 175 of the Companies Act 2006 Shall be Brought Into Force, Amend Articles of Association Re: Permitted Interests and Voting AIR WATER INC. (FORMERLY DAIDO HOXOAN INC.) Ticker: 4088 Security ID: J00662114 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR
